        Case 2:20-cv-00983-TSZ Document 29 Filed 11/11/20 Page 1 of 3



 1                                                                 HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5
                                IN THE UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7

 8   HUNTERS CAPITAL, LLC et al.                          Case No. 2:20-cv-00983-TSZ

 9                         Plaintiffs,                    NOTICE OF MOTION AND MOTION
                                                          FOR LEAVE TO PARTICIPATE AS
10                         v.                             AMICUS CURIAE AND MEMORANDUM
                                                          IN SUPPORT THEREOF
11   CITY OF SEATTLE,
                                                          NOTE ON MOTION CALENDAR:
12                         Defendant.                     Friday, December 4, 2020

13

14

15                                                 Motion

16          The National Police Association (“NPA”), a nonprofit entity formed to support law

17   enforcement, moves for leave to participate in this case as amicus curiae. A supporting

18   Declaration of Ed Hutchison is filed herewith.

19                                             Memorandum

20          District courts have "broad discretion" to appoint amicus curiae. Hoptowit v. Ray, 682 F.2d

21   1237, 1260 (9th Cir.1982), abrogated on other grounds by Sandin v. Conner, 515 U.S. 472, 115 S.

22   Ct. 2293, 132 L.Ed.2d 418 (1995). This Court has declared that it may consider amicus briefs

23   from non-parties "concerning legal issues that have potential ramifications beyond the parties

24   directly involved or if the amicus has unique information or perspective that can help the court

25   beyond the help that the lawyers for the parties are able to provide." Skokomish Indian Tribe v.

26   Goldmark, No. C13-5071JLR, 2013 U.S. Dist. LEXIS 151310, 2013 WL 5720053, at *1 (W.D.

27
                                                      1
      NOTICE OF MOTION AND MOTION FOR LEAVE TO PARTICIPATE AS                James L. Buchal, WASB No. 31369
28                                                                                 Murphy & Buchal LLP
      AMICUS CURIAE AND MEMORANDUM IN SUPPORT THEREOF                         3425 SE Yamhill Street, Suite 100
      Case No. 20-cv-00983-TSZ                                                      Portland, OR 97214
                                                                                     Tel: 503-227-1011
                                                                                    Fax: 503-573-1939
        Case 2:20-cv-00983-TSZ Document 29 Filed 11/11/20 Page 2 of 3



 1   Wash. Oct. 21, 2013) (internal quotations omitted) (quoting NGV Gaming, Ltd. v. Upstream Point

 2   Molate, LLC, 355 F. Supp. 2d 1061, 1067 (N.D. Cal. 2005)).

 3           The Federal Rules of Civil Procedure do not address amicus appearances before the

 4   District Court. NPA proceeds by analogy to the Federal Rules of Appellate Procedure to seek this

 5   Court’s permission to appear, and provides the following information, consistent with Rule 29 of

 6   the Federal Rules of Civil Procedure.

 7           NPA is not seeking to present any private interest of its own, but to present its position as

 8   to the correct rules of law to be applied in cases involving police response to public protests and

 9   demonstrations. NPA is not aligned with any party in these cases but expects to present positions

10   in support of plaintiffs.

11           This case is at an early stage. Although the Complaint was filed on June 24, 2020, it was

12   subject to a comprehensive motion to dismiss which was resolved by Order of October 16, 2020,

13   clarifying the issues that would remain in the case: substantive and procedural due process

14   violations, and a claim for unlawful taking, all asserted to arise from the City of Seattle's actions

15   supporting the creation and operation of an "autonomous zone" where the City did not provide

16   police protection. The NPA understands the core question to be whether the "state created danger

17   doctrine" will be applied under these circumstances.

18           No prejudice to the parties will arise from allowing amicus participation. NPA will not

19   participate in discovery; its participation will be limited to filing one or more legal memoranda.

20   NPA anticipates that defendants will at some point make a motion for summary judgment

21   involving one or more of the legal defenses they have raised in their answers, and NPA proposes,

22   consistent with FRAP 29(a)(6), to file any amicus briefs within seven days after defendants'

23   present such a motion. Depending on the outcome of such motion, NPA may also propose to file

24   a memorandum before trial concerning the appropriate legal standards to evaluate police conduct.

25           That is precisely the procedure this Court has previously adopted:

26                  "In the absence of local rules governing the role of amicus curiae, the court will
             adhere to the applicable rules found in the Federal Rules of Appellate Procedure.
27
                                                       2
      NOTICE OF MOTION AND MOTION FOR LEAVE TO PARTICIPATE AS                  James L. Buchal, WSBA No. 31369
28                                                                                   Murphy & Buchal LLP
      AMICUS CURIAE AND MEMORANDUM IN SUPPORT THEREOF                           3425 SE Yamhill Street, Suite 100
      Case No. 20-cv-00983-TSZ                                                        Portland, OR 97214
                                                                                       Tel: 503-227-1011
                                                                                      Fax: 503-573-1939
        Case 2:20-cv-00983-TSZ Document 29 Filed 11/11/20 Page 3 of 3



 1          Accordingly, the Proposed Intervenors must file any memorandum commenting on a
            party's memorandum no later than seven days after the party's principal brief is field.
 2

 3   Ctr. for Biological Diversity v. United States EPA, No. C13-1866JLR, 2014 U.S. Dist. LEXIS

 4   20623, at *30 (W.D. Wash. Feb. 18, 2014).

 5          This Court has frequently granted amicus status to associations akin to NPA. See, e.g., id.

 6   (granting amicus status to Western States Petroleum Association and the American Petroleum

 7   Institute). Amicus status is particularly appropriate where "the Court will consider issues of

 8   particular public interest". Jewish Family Serv. of Seattle v. Trump, No. 2:17-CV-01707-JLR,

 9   2017 U.S. Dist. LEXIS 199900, at *3-4 (W.D. Wash. Dec. 5, 2017) (granting amicus status to

10   Muslim Advocates and the McArthur Justice Center).

11          NPA believes that its briefing will benefit the Court by providing a broader perspective

12   concerning the critical issues relating to a municipality's supplying, or declining to supply, police

13   protection service. In particular, NPA takes the position that the proliferation of "stand down"

14   orders across the United States in the face of riots and other civil disturbances, where violence

15   against persons and property is all but certain to occur, but is accepted on account of the political

16   agendas of the rioters, infringe on the fundamental civil rights of Americans to live in a free

17   Republic.

18                                                Conclusion

19          For the foregoing reasons, NPA’s motion for leave to participate amicus curiae should be

20   granted.

21          Dated this 11th day of November, 2020.

22
                                                           s/ James L. Buchal
23
                                                           James L. Buchal, WSBA No. 31369
24                                                         jbuchal@mbllp.com
                                                           MURPHY & BUCHAL LLP
25                                                         3425 SE Yamhill Street, Suite 100
                                                           Portland, OR 97214
26                                                         Tel: 503-227-1011
                                                           Attorney for National Police Association
27
                                                      3
     NOTICE OF MOTION AND MOTION FOR LEAVE TO PARTICIPATE AS                   James L. Buchal, WSBA No. 31369
28                                                                                   Murphy & Buchal LLP
     AMICUS CURIAE AND MEMORANDUM IN SUPPORT THEREOF                            3425 SE Yamhill Street, Suite 100
     Case No. 20-cv-00983-TSZ                                                         Portland, OR 97214
                                                                                       Tel: 503-227-1011
                                                                                      Fax: 503-573-1939
